DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14  are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Ton (US Patent Publication Number 2018/0101030 A1).
Ton teaches, as claimed in claim 11, A system comprising: an eyewear portion, surgical loupes operably connected to the eyewear portion, wherein the surgical loupes comprise; a housing portion (1), wherein the housing portion comprises a bridge (300), wherein a first lens housing (101) is located at a distal end of the bridge and a second lens housing (102) is located at an opposite distal end of the bridge, wherein the housing portion further comprises an attachment member (5) adapted to be secured to eyewear; wherein each of the first lens housing and the second lens housing have located therein a mirror coated Littrow prism (3), 
Ton teaches, as claimed in claim 14, wherein the surgical loupes are adapted to change magnification (¶0008).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Jojiki (US Patent Number 6,830,331 B2).
Ton teaches, as claimed in claim 1,  a surgical loupes comprising: a housing portion (1), wherein the housing portion comprises a bridge (300),wherein a first lens housing  (101) is located at a distal end of the bridge (300) and a second lens housing (102) is located at an opposite distal end of the bridge (300), wherein the housing portion further comprises an attachment member (5) adapted to be secured to eyewear; wherein each of the first lens housing (10) and the second lens housing(102) have located therein a mirror coated Littrow prism (3), wherein the mirror coated Littrow prism reflects light from the mirror coated portion of the Littrow portion (34) through the hypotenuse portion (33) the Littrow prism to eyes of a user; and Ton fails to teach wherein each of the first lens housing and the second lens housing have located therein at least one plano convex lens. In a related art, Jojiki teaches eyewear wherein 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the plano convex lens, as taught by Jojiki, for the purpose of providing  way so   that the image of the object observed therethrough is not inverted (Column 2, lines 52-53).
Ton teaches, as claimed in claim 2, wherein the surgical loupes are adapted to change magnification (¶0008).

Claims 3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Jojiki (US Patent Number 6,830,331 B2) in view of Jin (CN Patent Publication Number 106405873 A).
   	Ton and Jojiki fail to explicitly teach, as claimed in claim 3, further comprising a camera operably located on the bridge. In a related art, Jin teaches eyewear comprising a camera (203) operably located on the bridge (102).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Jojiki, with the camera in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton and Jojiki fail to explicitly teach, as claimed in claim 5, wherein the bridge has an LED light operably connected thereto. In a related art, Jin teaches eyewear comprising wherein the bridge has an LED light (202) operably connected thereto.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Jojiki, with the LED in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Jojiki, with the microphone, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).

Claims 4, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Jojiki (US Patent Number 6,830,331 B2) and in further view of Fischer (US Patent Publication Number 2004/0201980A).
  Ton and Jojiki fail to explicitly teach, as claimed in claim 4, wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light. In a related art, Fischer teaches wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light (. para. 0049] and claim 12).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and Jojiki, with the LED Light, as taught by Fischer, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton and Jojiki fail to explicitly teach, as claimed in claim 6, wherein the LED light emits a light in the orange spectrum. In a related art, Fischer teaches wherein the LED light emits a light in the orange spectrum (¶ 0030).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Jojiki (US Patent Number 6,830,331 B2) in view of Carabin (US Patent Publication Number 2018/0224674 A1).
Ton fails to explicitly teach, as claimed in claim 7, wherein the orange spectrum light is adapted to prevent curing of dental resins. In a related art, Carabin teaches wherein the orange spectrum light is adapted to prevent curing of dental resins (¶ 0145).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the orange light, as taught by Carabin, for the purpose of providing a way to improve his or her ability to accurately view the area involved with the procedure being performed such as for example, an area of a patient's teeth (¶ 0013).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Jojiki (US Patent Number 6,830,331 B2) and further  in view of Lando (US Patent Publication Number 20160/349534A).
Ton and Jojiki fail to explicitly teach, as claimed in claim 8, wherein the bridge has magnets located thereon. In a related art, Lando teaches eyewear wherein the bridge has magnets (21 and 22) located thereon.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton and Jojiki, with the magnets, as taught by Lando, for the purpose of providing lenses that are secured in position relative to each other for secure and stable positioning in front of a pair of eyes (¶ 0013).

It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton, with the magnets, as taught by Lando, for the purpose of providing lenses that are secured in position relative to each other for secure and stable positioning in front of a pair of eyes (¶ 0013).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Carabin (WO Patent Publication Number 2013/118433 A1).
Ton fails to explicitly teach, as claimed in claim 12, comprising a vibration mechanism operably attached to the eyewear portion, wherein the vibration mechanism is adapted to transmit vibrations through the ossicles of a user’s ears. In a related art, Sugihara teaches comprising a vibration mechanism (251) operably attached to the eyewear portion, wherein the vibration mechanism is adapted to transmit vibrations through the ossicles of a user’s ears (Fig. 13).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the vibration mechanism, as taught by Sugihara, for the purpose of providing a way so the user can receive the audio signal and the acoustic signal from the display device (¶ 0013).

s 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Jin (CN Patent Publication Number 106405873 A) 
Ton fails to explicitly teach, as claimed in claim 15, further comprising a camera operably located on the bridge. In a related art, Jin teaches eyewear comprising a camera (203) operably located on the bridge (102).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the camera in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).
Ton fails to explicitly teach, as claimed in claim 17, wherein the bridge has an LED light operably connected thereto. In a related art, Jin teaches eyewear comprising wherein the bridge has an LED light (202) operably connected thereto.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the LED in the bridge, as taught by Jin, for the purpose of providing recognition processing on the infrared image and obtains an identification result (Page 3, ¶4).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) in view of Fischer (US Patent Publication Number 2004/0201980A).
Ton fails to explicitly teach, as claimed in claim 16, wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light. In a related art, Fischer teaches wherein each of the first lens housing and the second lens housing have located therein lenses that block blue spectrum light (. para. 0049] and claim 12).
.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Jojiki (US Patent Number 6,830,331 B2) in view of Carabin (US Patent Publication Number 2018/0224674 A1).
Ton fails to explicitly teach, as claimed in claim 19, wherein the orange spectrum light is adapted to prevent curing of dental resins. In a related art, Carabin teaches wherein the orange spectrum light is adapted to prevent curing of dental resins (¶ 0145).
It would have been obvious to one of the ordinary skill of the art before effective filling date of the claimed invention to have modified the surgical system, as taught by Ton, with the orange light, as taught by Carabin, for the purpose of providing a way to improve his or her ability to accurately view the area involved with the procedure being performed such as for example, an area of a patient's teeth (¶ 0013).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ton (US Patent Publication Number 2018/0101030 A1) ) in view of Lando (US Patent Publication Number 20160/349534A).
Ton fails to explicitly teach, as claimed in claim 20, wherein the bridge has magnets located thereon. In a related art, Lando teaches eyewear wherein the bridge has magnets (21 and 22) located thereon.
It would have been obvious to one of the ordinary skill of the art before the effective filling date to have modified the surgical system, as taught by Ton, with the magnets, as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

12 March 2022

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872